DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.  Claims 1-20 are presented for examination.    

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to reasonably disclose, suggest, or teach the combination of features as claimed and arranged in at least claim 1 by the applicant. Specifically, the prior art of record fails to reasonably disclose, suggest, or teach "based on determining that the one or more criteria for removing the group messaging graphical element from the ephemeral content has been met, removing the group message graphical element from the ephemeral content posted in the social networking feed," as recited in claim 1.  Applicant' s arguments, see pages 14-16 of Remarks, filed 7/13/2021, with respect to the above mentioned claim limitation have been fully considered and are persuasive.  As such, claim 1 is allowed.

The remaining claims are allowed because of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451

/JOHN B WALSH/Primary Examiner, Art Unit 2451